IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael B. Selig,                       :
                     Appellant          :
                                        :
            v.                          :    No. 2171 C.D. 2015
                                        :
The Zoning Hearing Board of             :
North Whitehall Township                :


                                     ORDER



             NOW, January 4, 2017, having considered appellant’s application for

reconsideration and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge